DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
Claim 1, 2, 4, 5, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandra et al (U.S Patent No 2007/0045176 A1)
Regarding claim 1, Chandra discloses a filtration device (see Figure, Item 10; filter) for filtering a fluid, comprising: a first barrier member (See Figure, Item 10; filter) having a plurality of openings (See Figure, Item 14; outer material has a plurality of openings that is wrapped around) through which the fluid can penetrate the first barrier member (See Figure, Item 10; filter), the first barrier member (See Figure, Item 10; filter) having a plurality of edges (See Figure,  arrows pointing to edges)  including a first edge (See Figure, arrow pointing to right edge); Chandra further disclose a first ion-dispersing thread (See Figure, Item 12, zinc or copper thread; Item 18, with metallic filament) in the first barrier member (See Figure, Item 10; filter), wherein a portion of the first ion-dispersing thread (See Figure, Item 12, zinc or copper thread; Item 18, with metallic filament) extends in a direction, the direction is non-parallel to the first edge (See Figure, arrow pointing to right edge) of the first barrier member (See Figure, Item 10; 

    PNG
    media_image1.png
    368
    306
    media_image1.png
    Greyscale

Regarding claim 2, Chandra discloses all of the limitations as set forth above in claim 1.  Chandra further discloses wherein the plurality of edges (See Figure,  arrows pointing to edges) edges of the first barrier member (See Figure, Item 10; filter) includes a second edge (See Figure, arrow pointing to bottom edge) adjacent to the first edge (See Figure, arrow pointing to right edge), and Chandra discloses the ion-dispersing thread (See Figure, Item 12, zinc or copper thread; Item 18, with metallic filament)  extends from the first edge (See Figure, arrow pointing to right edge) to the second edge (See Figure, arrow pointing to bottom edge).
Regarding claim 4, Chandra discloses all of the limitations as set forth above in claim 1.  Chandra further discloses wherein the first ion-dispersing thread (See Figure, Item 12, zinc or copper thread; Item 18, with metallic filament) has a first end (See Figure, thread beginning right edge) and a second end (See Figure, thread ending left edge), the first end (See Figure, thread beginning right edge) is located at a position other than one of the plurality of edges (See Figure, arrows pointing to edges) of the first barrier member(See Figure, Item 10; filter), and the second end (See Figure, thread ending at left edge) is located at a position other than one of the plurality of edges (See Figure,  arrows pointing to edges) of the first barrier member(See Figure, Item 10; filter).
Regarding claim 5, Chandra discloses all of the limitations as set forth above in claim 1.  Chandra further discloses wherein the first barrier member (See Figure, Item 10; filter) is at least one selected from 
Regarding claim 15, Chandra discloses all of the limitations as set forth above in claim 14.  Chandra further discloses wherein the third direction and the direction are collinear (See Figure, lines are colinear).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Foss et al. (US 20040214495A1).
Regarding claim 3, Chandra discloses all of the elements of claim 1 except wherein the first ion-dispersing thread extends along a non-linear path.  Chandra does disclose an ion dispersing thread. However Foss discloses where the ion-dispersing thread (See Foss, [0107], PETG with Copper/Zinc) extends along a non-linear path (See Figure 26, thread in a non-linear path).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chandra to incorporate the teachings of Foss to provide a non-linear path for the ion-dispersing thread.  Doing so will incorporate Foss’s non-linear copper thread and enhance the filtration of Chandra.   
Regarding claim 11, Chandra discloses all of the elements of claim 1 except wherein the first ion-dispersing thread extends along a zig-zag path.  Foss discloses wherein the first ion-dispersing thread (See Foss, [0107], PETG with Copper/Zinc) extends along a zig-zag path (See Figure 26, thread in a non-linear path).   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing .   
Claim 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et el (U.S Patent No 2007/0045176 A1) in view of Carpenter et el (U.S Patent No 20050102909 A1).

Regarding claim 6, Chandra discloses all of the elements of claim 1 except wherein the second member and the first member are parallel and are of the same material in different directions.  And wherein the first barrier member comprises first members that extend along a first direction; and second members that extend along a second direction that is non-parallel to the first direction, wherein the first members are made of a first material, and the first material is a non ion-dispersing material.  Carpenter discloses wherein the second member (See Figure 3, Item 5, directions) and the first member (See Figure 3, Item 3) are parallel and are of the same material in different directions. Carpenter further discloses wherein the first barrier member (See Figure 5, Item 30, mesh) comprises first members (See Figure 3, Item 3) that extend along a first direction (See Figure 3, Item 2, directions); and second members (See Figure 3, Item 5, directions) that extend along a second direction(See Figure 3, Item 4, directions) that is non-parallel to the first direction (See Figure 3, Item 2, directions), wherein the first members (See Figure 3, Item 3) are made of a first material (See Carpenter, [0055], high and/or low density polyethylene), the second members (See Figure 3, Item 5, directions) are made of the first material (See Carpenter, [0055], high and/or low density polyethylene), and the first material (See Carpenter, [0055], high and/or low density polyethylene) is a non ion-dispersing material (See Carpenter, [0055], high and/or low density polyethylene). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chandra to incorporate the teachings of Carpenter to provide a non ion-dispersing material that is parallel and non-parallel to the other member material and that they overlap one another .  Doing so will incorporate Chandra’s microbial killing copper thread which will enhance the filtration panel of Carpenter.   
.   
Claim 8-9, 12-14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et el (U.S Patent No 2007/0045176 A1) in view of Higginbotham (U.S. Patent No 6,951,077 B1).

Regarding claim 8, Chandra discloses all of the elements of the claim 1 except where there is a second barrier member having a plurality of openings through which the fluid can penetrate the second barrier member, the second barrier member having a plurality of edges including a first edge, wherein the first barrier member and the second barrier member are in an overlay relationship relative to each other such that the fluid penetrating one of the plurality of openings in the first barrier member penetrates one of the plurality of openings in the second barrier member.  Chandra does disclose an ion-dispersing thread.  However, Higginbotham discloses a similar filter element (See Figure 4) wherein second barrier member (See Figure 4, Item 4) having a plurality of openings (Figure 1, Item 51, diamond shaped water receiving openings) through which the fluid can penetrate the second barrier member (See Figure 4, Item 4), the second barrier member (See Figure 4, Item 4) having a plurality of edges (See Figure 4, Item 4,  4  edges) including a first edge (See Figure 4, Item 4, right edge), wherein the first barrier member (See Figure 4, Item 1) and the second barrier member (See Figure 4, Item 4) are in an overlay relationship relative to each other such that the fluid penetrating one of the plurality of openings (Figure 4, Item 1, mesh) in the first barrier member (See Figure 4, Item 1) penetrates one of the plurality of openings (Figure 1, Item 51, diamond shaped water receiving openings) in the second barrier member (See Figure 4, Item 4).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higginbotham to incorporate the teachings of Chandra to 

    PNG
    media_image2.png
    457
    363
    media_image2.png
    Greyscale


Regarding claim 9, Chandra discloses all of the elements of claim 1 and 8 except where there is a second barrier member, and wherein a portion of the ion-dispersing thread in the second barrier member extends in a second direction, the second direction is non-parallel to the first edge of the second barrier member, and the second direction is non-perpendicular to first the edge of the second barrier member. Chandra does disclose an ion-dispersing thread.  However Higginbotham discloses wherein a portion of the ion-dispersing thread is in the second barrier member (See Figure 4; Item 4) extends in a second direction, the second direction is non-parallel to the first edge of the second barrier member (See Figure 4, Item 4), and the second direction is non-perpendicular to first the edge of the second barrier member (See Figure 4, Item 4). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higginbotham to incorporate the teachings of Chandra to provide a second barrier member along with the first barrier where the second direction is non-parallel and non-perpendicular to the first edge.  Doing so will incorporate 2 barrier filtration of Higginbotham which will enhance the Chandra’s microbial filter.

Regarding claim 13, Chandra discloses all of the elements of claim 1 and 12 except wherein the first ion-dispersing thread has a second end, and the second end is located at one of the plurality of edges of the first barrier member. Chandra does disclose an ion-dispersing thread.  However, Higginbotham discloses wherein the first ion-dispersing thread of Chandra has a second end, and the second end is located at one of the plurality of edges of the first barrier member (see Figure 4, Item 1). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chandra to incorporate the teachings of Higginbotham to provide a second end at one of the plurality of edges of Higginbotham. Doing so will incorporate 2 barrier filtration of Higginbotham which will enhance the Chandra’s microbial filter.
Regarding claim 14, Chandra discloses all of the elements of claim 1 except a second ion-dispersing thread in the first barrier member, wherein a portion of the second ion-dispersing thread extends in a third direction, the third direction is non-parallel to the first edge of the first barrier member, and the third direction is non-perpendicular to first the edge of the first barrier member. Chandra discloses an ion-dispersing thread.  Higginbotham discloses wherein the second ion-dispersing thread can be in the first barrier member (See Figure 4, Item 1), wherein a portion of the second ion-dispersing thread of Chandra extends in a third direction, the third direction is non-parallel to the first edge of the first barrier member (See Figure 4, Item 1), and the third direction is non-perpendicular to first the edge 
Regarding claim 16, Chandra discloses all of the elements of claim 1 and 14 except wherein the first ion-dispersing thread in the first barrier member and the second ion-dispersing thread in the first barrier member overlap each other at least one point.  Chandra does disclose an ion-dispersing thread. Higginbotham discloses wherein the first ion-dispersing thread is in the first barrier member (See Figure 4, Item 1) and the second ion-dispersing thread is in the first barrier member (See Figure 4, Item 1) overlap each other at least one point. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higginbotham to incorporate the teachings of Chandra to provide first ion-dispersing thread in the first barrier member and the second ion-dispersing thread in the first barrier member overlap. Doing so will incorporate 2 barrier filtration of Higginbotham which will enhance the Chandra’s microbial filter.
Regarding claim 17, Chandra discloses all of the elements of the current invention as stated above except a first barrier member having a plurality of openings through which the fluid can penetrate the first barrier member having a plurality of edges including a first edge; a second barrier member having a plurality of openings through which the fluid can penetrate the second barrier member, the second barrier member having a plurality of edges including a first edge; and an ion-dispersing thread in the first barrier member, wherein the first barrier member and the second barrier member  are in an overlay relationship relative to each other such that the fluid penetrating one of the plurality of openings in the first barrier member penetrates one of the plurality of openings in the second barrier member, the first barrier member is at least one selected from the group consisting of: a filtering screen, a porous membrane, a porous film, a fluid permeable mat, and an air permeable mat, and the second barrier member is at least one selected from the group consisting of: a filtering screen, a porous membrane, a 
Regarding claim 18, Chandra discloses all of the elements of claim 17 except wherein there is a first barrier member and a second barrier member and are different ones of the group consisting of: a filtering screen, a porous membrane, a porous film, a liquid permeable mat, and an air permeable mat.  Higginbotham discloses wherein the first barrier member (See Figure 4, Item 1) and the second barrier member (see Figure 4, Item 4) are different ones of the group consisting of: a filtering screen, a porous 
Regarding claim 19, Chandra discloses all of the elements of claim 17 except wherein a portion of the ion-dispersing thread extends in a direction, the direction is non-parallel to the first edge of the first barrier member, and the direction is non-perpendicular to the first edge of the first barrier member.  Higginbotham discloses wherein a portion of the ion-dispersing thread of Chandra extends in a direction, the direction is non-parallel to the first edge (See Figure 4, Item 1, right edge) of the first barrier member (See Figure 4, Item 1), and the direction is non-perpendicular to the first edge (See Figure 4, Item 1, right edge) of the first barrier member (See Figure 4, Item 1). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higginbotham to incorporate the teachings of Chandra to have an ion-dispersing thread that is nonparallel and non-perpendicular to the first barrier member. Doing so will incorporate 2 barrier filtration of Higginbotham which will enhance the Chandra’s microbial filter.
Regarding claim 20, Chandra discloses all of the elements of claim 17 except an ion-dispersing thread in the second barrier member wherein a portion of the ion-dispersing thread in the second barrier member extends in a second direction, the second direction is non-parallel to the first edge of the second barrier member, and the second direction is non-perpendicular to the first edge of the second barrier member. Higginbotham discloses where an ion-dispersing thread of Chandra in the second barrier member (See Figure 4, Item 4), wherein a portion of the ion-dispersing thread of Chandra is in the second barrier member(See Figure 4, Item 4) extends in a second direction, the second direction is non-parallel to the first edge (See Figure 4, Item 4, right edge) of the second barrier member(See Figure 4, Item 4), and the second direction is non-perpendicular to the first edge (See Figure 4, Item 4, right edge) of the second barrier member(See Figure 4, Item 4). It would have been prima facie obvious to one of ordinary skill in 
Regarding claim 21, Chandra discloses all of the elements of the current invention as stated above except a barrier member having a plurality of openings through which the fluid can penetrate the barrier member, the barrier member having first members that extend along a first direction, and second members that extend along a second direction that is non- parallel to the first direction; and an ion-dispersing thread in the barrier member, wherein the first members are made of a first material, the second members are made of a second material, the first material and the second material are different materials. The barrier member is a single-layer mesh, and the single-layer mesh comprises the first members and the second members. Chandra does disclose an ion-dispersing thread.  However, Higginbotham discloses where a barrier member having a plurality of openings through which the fluid can penetrate the barrier member, the barrier member having first members (See Figure 4, Item 1) that extend along a first direction, and second members (See Figure 4, Item 4) that extend along a second direction that is non- parallel to the first direction; and an ion-dispersing thread of Chandra in the barrier member, wherein the first members(See Figure 4, Item 1) are made of a first material, the second members (See Figure 4, Item 4) are made of a second material, the first material and the second material are different materials. The barrier member is a single-layer mesh, and the single-layer mesh comprises the first members (See Figure 4, Item 1) and the second members (See Figure 4, Item 4). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higginbotham to incorporate the teachings of Chandra to have barriers made of different material. Doing so will incorporate 2 barrier filtration of Higginbotham which will enhance the Chandra’s microbial filter.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Higginbotham (U.S. Patent No 6,951,077 B1) and Foss et al.  (US 20040214495A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO MANA ALQADHI whose telephone number is (571)272-1167.  The examiner can normally be reached on Monday - Friday: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOHAMED ABDO MANA ALQADHI/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779